In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-21-00188-CR
      ___________________________

          JOHN SPARKS, Appellant

                      V.

           THE STATE OF TEXAS


   On Appeal from the 462nd District Court
           Denton County, Texas
       Trial Court No. F21-3083-462


  Before Sudderth, C.J.; Kerr and Birdwell, JJ.
Memorandum Opinion by Chief Justice Sudderth
                              MEMORANDUM OPINION

       Appellant John Sparks attempts to appeal his conviction for aggravated sexual

assault of a child. But Sparks waived his right to appeal as part of his plea bargain

with the State.

       “In a plea bargain case . . . a defendant may appeal only: (A) those matters that

were raised by written motion filed and ruled on before trial, (B) after getting the trial

court’s permission to appeal, or (C) where the specific appeal is expressly authorized

by statute.” Tex. R. App. P. 25.2(a)(2); see Tex. Code Crim. Proc. Ann. art. 44.02. The

trial court must file a certification of the defendant’s right to appeal, clarifying whether

the case involved a plea bargain and the defendant waived his right to appeal. See Tex.

R. App. P. 25.2(a)(2), (d).

       Here, Sparks’s judgment of conviction states that he entered into a plea bargain

to “plead guilty [and] receive 20 yrs. TDCJ/ no fine.” [Capitalization altered.] The

trial court accepted the terms of this plea bargain and entered judgment accordingly.

That same day, the trial court signed a certification confirming that this “is a plea-

bargain case, and the defendant has NO right of appeal,” and that “the defendant has

waived the right of appeal.”1 Tex. R. App. P. 25.2(a), (d). This is borne out in the




       The certification was signed not only by the trial court but also by Sparks and
       1

Sparks’s trial counsel. See Tex. R. App. P. 25.2(d).

                                             2
numerous waivers, acknowledgments, and written admonishments accompanying the

judgment as well.2

      Because a criminal appeal “must be dismissed if a certification that shows the

defendant has the right of appeal has not been made part of the record,” Tex. R. App.

P. 25.2(d), we contacted the parties and warned that we would dismiss the appeal

unless a party wishing to continue it showed grounds for doing so. See Tex. R. App.

P. 25.2(d), 44.3. Sparks filed a timely response, but it does not show grounds for

continuing this appeal. See Tex. R. App. P. 25.2(a)(2).




      2
        In one document accompanying the judgment, Sparks affirmed that he
“underst[oo]d” that he “d[id] not have the right to appeal without permission of the
Court, except for those matters raised by written motions filed and presented to the
Court prior to trial.” In another, Sparks signed directly below a paragraph entitled
“WAIVER OF APPEAL,” confirming that he understood that if the trial court
accepted the plea bargain then he “d[id] not have the right to appeal,” confirming that
he “ha[d] been fully informed by the Judge of this Court and by [his] attorney,” and
confirming that “[w]ith a full understanding of the foregoing, [he] . . . in person, in
writing, and in open court waive[d] the right to any appeal in this case and state[d] that
[he] d[id] not desire to appeal.” The trial court also provided Sparks with written
admonishments that informed Sparks of his rights and of the fact that, if the court
accepted the terms of the plea bargain, “[Sparks] c[ould ]not appeal this case without
the Court’s permission except for matters raised by written motions filed prior to
trial.” Again, Sparks signed to acknowledge that he had received the admonishments
and that he understood them.

                                            3
      Because Sparks acknowledges what the trial court’s certification states—that

this is a plea bargain case in which Sparks waived his right to appeal—we dismiss the

appeal. See Tex. R. App. P. 25.2(d), 43.2(f).



                                                    /s/ Bonnie Sudderth

                                                    Bonnie Sudderth
                                                    Chief Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: February 17, 2022




                                            4